Citation Nr: 1003385	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  01-05 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1977 to August 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. The Veteran had a hearing before the Board in 
October 2002 and the transcript is of record.

The case was brought before the Board in August 2003, March 
2008 and November 2008, at which time the claim was remanded 
to allow the Agency of Original Jurisdiction (AOJ) to further 
assist the Veteran in the development of his claims, to 
include affording him a VA examination.  The United States 
Court of Appeals for Veterans Claims (hereinafter "the 
Court"), in Stegall v. West, 11 Vet. App. 271, 268 (1994), 
held, in pertinent part: "[A] remand by [the] Court or the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders."  
The Court subsequently held, however, that there is no 
Stegall violation where VA "more than substantially complied 
with the Board's remand order." Dyment v. West, 13 Vet. App. 
141, 146-47 (1999).  A review of the record reveals 
substantial compliance with the remand instructions, 
including based upon a March 2009 report by an examiner 
identified by VA and public records as a medically-trained 
psychiatrist.  The requested development having been more 
than substantially completed, the case is once again before 
the Board for appellate consideration of the issues on 
appeal. 


FINDING OF FACT

An acquired psychiatric disorder is not shown to be related 
to an incident, disease or injury in service and a psychosis 
was not manifested within one year of service.




CONCLUSION OF LAW

The Veteran's paranoid schizophrenia was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in May 2001, February 2004 and June 2007.  
Those letters advised the Veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b).  The 2007 letter informed 
the Veteran how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim(s), and has in fact provided 
additional arguments at every stage.  The notice required by 
38 U.S.C.A. § 5103(a) should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  That was done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  Records associated with the Veteran's Social 
Security Administration (SSA) disability award have been 
obtained.  There is no indication that any additional 
pertinent records exist that should be obtained to assist the 
Veteran in substantiating his claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to service connection claims, the Court held in 
the case of McClendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Veteran was afforded multiple medical examinations for 
opinions as to whether his schizophrenia, or any other mental 
illness found, can be directly attributed to service.  Cf. 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  Thus, the 
Board finds that VA has satisfied the duty to assist the 
Veteran.  VA has satisfied its duties to inform and assist 
the Veteran at every stage of this case.  Therefore, the 
Board may proceed to consider the merits of the claim.  



Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

VA regulations provide that in the field of mental disorders, 
personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration, 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service 
are accepted as showing pre-service origin.  Congenital or 
developmental defects, such as personality disorders and 
mental deficiency, are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for psychosis may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  
Here, no legal presumption is applicable because the earliest 
evidence of the Veteran's schizophrenia is 1999, nearly two 
decades after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

In statements and personal hearing testimony the Veteran 
claims that his mental illness began while in basic training 
in the military where he claims he was tormented.  
Specifically, he references an incident where he was put in a 
gas chamber during his military service.  He further 
indicated that while in Germany he read a book on mental 
illness and felt the symptoms matched with his circumstances.  
He stated that he did not seek medical treatment at that 
time, but he claims he searched within himself then and for 
many years thereafter to discover what was wrong.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

In accordance with the decision of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Board 
notes that lay evidence presented by a veteran concerning his 
continuity of symptoms after service may generally be 
considered credible and ultimately competent, regardless of a 
lack of contemporaneous medical evidence.  

The Board further notes that "the Court has expressly 
declined to adopt a 'treating physician rule' which would 
afford greater weight to the opinion of a veteran's treating 
physician over the opinion of a VA or other physician."  
Winsett v. West, 11 Vet. App. 420, 424-25 (1998) (citing 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Williams v. Brown, 4 Vet. App. 270, 273 (1993) ("Nowhere is 
it provided in law or regulation that opinions by the 
examining psychiatrists are inherently more persuasive than 
that of other competent mental health professionals.").  

The Court has held, however, that "[a] private medical 
opinion may not be discounted solely because the opining 
physician did not review the claims file."  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 304 (2008).  Further, "the Board 
may not prefer a VA medical opinion over a private medical 
opinion solely because the VA examiner reviewed the claims 
file."  Id.  The level of training, education, and 
experience of the person conducting the examination is a 
factor that, if the Board affords more or less weight to the 
report because of that reason, must be thoroughly explained 
in its decision.  Cox v. Nicholson, 20 Vet. App. 563, 569 
(2007) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996)).

The Board notes that the claim in this case is complicated by 
the fact that the Veteran is noted to have been a poor 
historian of his medical history and symptomatology.  Indeed, 
according to his medical treatment records his mental 
condition includes, at times, psychosis and delusions which 
have added to an apparent inherent unreliability of his 
statements.  Also well documented in the Veteran's medical 
treatment records is evidence of a long history of 
polysubstance abuse, to include alcohol, cocaine, marijuana, 
crack, and prescription pills.  The Veteran has also been 
treated for substance-induced paranoia and psychosis on 
multiple occasions.  The evidence demonstrates that his 
statements have been inconsistent over time.  For example, 
August 1999 hospital records show he stated that prior to his 
1999 hospitalization he had no history of any psychiatric 
problems.  He further stated at that time that he had used 
illegal drugs in service while stationed in Germany.  In 
later medical records he claimed he had only consumed alcohol 
in the military and that his drug problem started after his 
military service.  He now claims that his psychiatric 
symptoms began during his military service.  His statements 
in the medical records regarding education, familial history, 
past relationships, occupational history, and sobriety have 
also differed over time. 

The Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  In this case, the "inherent characteristics" of the 
Veteran's statements are found to be inconsistent.  As will 
be discussed more thoroughly below, due to this inconsistency 
and the lack of corroborating objective evidence, the Board 
finds that the appellant's statements as to any specific 
incident during active service are of limited probative 
value.

The Veteran's service treatment records are silent as to any 
complaints, treatment or diagnoses of any mental illness or 
psychiatric problem.  He has also provided statements 
indicating that he never sought treatment for psychiatric 
symptomatology during active service.  An August 1980 
separation examination revealed a normal clinical psychiatric 
evaluation.

The Board also notes that the Veteran's military records do 
not confirm any in-service trauma or combat exposure and that 
there is no probative evidence of any adverse reaction to gas 
exposure during training.  Personnel records indicate he 
worked as a supply clerk, with five months of service in 
Germany, and that he received at least one promotion in 
January 1979.  He also, however, received disciplinary action 
on two occasion for disobeying direct orders in 1978 and 
1979.  He was further reprimanded for a conviction of driving 
while intoxicated during active service in June 1979.  
Although he was honorably discharged, performance evaluation 
forms dated in 1979 indicate he was an average to weak 
performer who required a great deal of supervision.  

VA law provides that if a chronic condition was not shown 
during service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology or under 38 C.F.R. § 3.303(d) if the evidence 
shows a disease first diagnosed after service was incurred in 
service.  The pertinent inquiry in this case then is whether 
the Veteran developed a psychiatric disorder during active 
service or which may be attributable to an incident of his 
military service.  The Board concludes that the persuasive 
evidence of record demonstrates that he did not.

After service, the Veteran was first hospitalized and treated 
with a diagnosis of a psychiatric disorder in June 1999, 
nearly two decades after service.  At that time, the Veteran 
was hospitalized for an attempted suicide, specifically 
overdosing on pills.  The physicians at that time provided a 
diagnosis of substance-induced mood disorder and substance 
induced psychotic disorder.  Initially, the Veteran was 
perceived as malingering and attempting to bolster his 
symptoms in order to stay hospitalized and for other personal 
gain.  It is noted that at that time the Veteran had been 
recently released from prison for arson and was homeless.  
Records dated in July 1999 and August 1999 indicate diagnoses 
of paranoid schizophrenia or other thought disorder.  An 
August 1999 VA treating physician indicated that it was 
difficult to diagnose the Veteran because of his "flavorful 
and ever changing history."  Records show the Veteran was 
provided inconsistent diagnoses of paranoid schizophrenia and 
polysubstance-induced psychotic disorder.

Treatment records also show the Veteran has been described as 
a poor historian who suffers from polysubstance abuse, which 
is also shown to be associated with his psychotic symptoms.  
The diagnoses of record have included paranoid schizophrenia, 
antisocial personality disorder, substance-induced psychotic 
disorder and polysubstance dependence.  

The Board notes that the record in support of the Veteran's 
claim includes several statements from his treating VA 
psychiatrist, J.M.T., M.D.  Dr. T noted that he had treated 
the Veteran since 2000 and confirmed in a January 2001 
statement a diagnosis of paranoid schizophrenia.  In July 
2001, Dr. T submitted a statement indicating that in his 
opinion the Veteran's schizophrenia began in the military.  
Specifically, Dr. T stated that the Veteran was "...accepted 
into service with no prior history of mental illness and at 
the time of discharge he was clearly having severe 
psychiatric problems."  Dr. T explained his rationale, 
however, in a January 2002 statement where he specifically 
found the Veteran's deteriorating military work performance, 
the need to be supervised, and his other disciplinary 
problems as evidence of a severe psychiatric problem.  Dr. T, 
in a February 2004 statement, once again indicated it was his 
opinion that the Veteran's paranoid schizophrenia began 
"during the time he was in the service."

The Board notes, however, that from February 2004 through 
2006 records show Dr. T continued treating the Veteran, but 
that VA outpatient treatment records dated during that time 
indicate a clear shift in Dr. T's clinical opinion.  
Significantly, treatment records from 2006 indicate that the 
Veteran had educated himself on the symptoms he needed to 
have in order to secure disability compensation.  A July 2006 
treatment note by Dr. T, for example, indicated, in pertinent 
part, that: 

[I]t appears to me that [the Veteran] feels under 
some obligation to remind us that he still has 
cardinal symptoms of schizophrenia....  He has 
obtained some books on paranoid schizophrenia....  
My clinical impression is that such statements are 
contingent and grounded in the secondary gain 
related to compensation and sustaining his 
situation.

Another August 2006 note by Dr. T indicated the Veteran "...is 
concerned that he will lose his disability rating if his 
mental illness is not consistently documented."  In November 
2006, Dr. T noted the Veteran "...emphasizes that his 'papers 
are at the rating board,' letting me know that his bid for 
disability continues to move forward.  I do not detect 
cognitive dysfunction or psychosis in [the Veteran's] 
presentation of self...."  In December 2006, Dr. T noted as 
follows, "[The Veteran] continues to report symptoms such as 
hearing voices and feeling paranoid, but there is a degree of 
dissimulation involved, in my opinion."

Recent VA outpatient treatment records are noticeably silent 
for treatment with Dr. T.  Rather, the Veteran is shown to 
have received treatment from 2006 to 2008 at private medical 
facilities.  He also sought treatment at the VA, to include a 
January 2009 hospitalization for an overdose, where he 
received treatment with a different VA physician.  The 
diagnoses provided from 2006 to 2009 include post-traumatic 
stress disorder, depressive disorder, schizophrenia, and 
polysubstance abuse.  Again, it was noted that diagnosing the 
Veteran was complicated by the fact that he was a poor 
historian and suffered from polysubstance dependence.  

In order to reconcile the medical evidence, the Veteran was 
afforded multiple examinations.  The Veteran was first 
afforded a VA examination in February 2004 where, at that 
time, he claimed his drug abuse started after his military 
service.  This is in contrast to 1999 records where the 
Veteran reportedly informed the physician at that time that 
he abused LSD and PCP during service.  The examiner at that 
time found it extremely difficult to conclude whether the 
Veteran had schizophrenia because his schizophrenia-type 
symptoms and cocaine abuse could be related to each other.  
That is, the examiner explained that heavy drug abuse may 
promote psychotic behavior, which could be seen as 
schizophrenia.  In any case, the examiner found no evidence 
that any mental illness was caused by service and, therefore, 
regardless of the diagnosis, the Veteran's psychiatric 
disorder was opined to not likely have been caused by his 
military service.

The Veteran was also afforded a VA examination in April 2008 
where that examiner did diagnose the Veteran with 
schizophrenia and polysubstance dependence, as well as 
antisocial personality disorder.  At that time, the examiner 
conceded the complexity of the case due to the fact that the 
Veteran was a poor historian.  Specifically, the examiner 
indicated the Veteran "both tends to exaggerate psychiatric 
symptoms that he believes he can be compensated for, and 
minimizes antisocial behaviors and substance abuse, which he 
is aware are non-compensated issues."  The examiner further 
opined as follows:

It is my impression, based on available 
information, that the Veteran does have an 
antisocial personality disorder which is a pre-
existing condition.  This accounts for his 
disciplinary problems in the military and 
continued antisocial activities continuing through 
his life.  

The examiner provided a diagnosis of schizophrenia 
notwithstanding the number of concerns regarding exaggeration 
of symptoms.  With regard to etiology, however, the examiner 
opined as follows:

[H]e did not seek treatment until 1999 and, I do 
not see any objective evidence of onset before 
then.  The disciplinary problems in the military 
more likely than not relate to the antisocial 
personality disorder.  The polysubstance 
dependence has had the most significant impact on 
social and occupational functioning throughout 
much of his life.

The April 2008 examiner thoroughly addressed the Veteran's 
medical history, Dr. T's statements, and records of the 
Veteran's current treatment.  Of particular significance, the 
April 2008 examiner also noted that, while Dr. T had been an 
early advocate for the Veteran, subsequent treatment records 
suggested Dr. T's clinical opinion may have shifted.  The 
Board finds the April 2008 examiner's opinion particularly 
persuasive given the thoroughness and complete of review and 
the discussion of all the medical evidence, to include Dr. 
T's multiple statements and treatment through the years.  

The Veteran was most recently afforded an additional VA 
examination in March 2009 where the examiner detailed the 
Veteran's past hospitalizations, suicide attempts, and 
polysubstance abuse.  The examiner also noted the Veteran's 
legal problems and social and military history.  Based upon a 
thorough examination, the examiner provided diagnoses 
including depressive disorder, psychotic disorder, and "rule 
out psychotic disorder secondary to polysubstance abuse," 
indicating as follows:

[The evidence of record] suggest that there is no 
clear relationship between the patient's claim of 
schizophrenia with his military service, as the 
records do not support any association between the 
development of the two.  It is quite likely that 
his current occasional hallucinations and self-
reported paranoia are secondary to polysubstance 
abuse.

The Board finds this opinion is also persuasive because it is 
based on a thorough examination and a complete review of the 
claims folder, to include VA outpatient treatment records, 
Dr. T's statements, and other VA examination reports.

In short, the persuasive medical evidence overwhelmingly 
supports the finding that the Veteran's current psychiatric 
disorders are not related to his military service and are 
more likely related to his polysubstance abuse.  The Veteran 
did not enter the military service with any psychiatric 
illness.  While the Veteran, at times, claims he felt 
psychiatric symptoms while in the military, there is nothing 
in the record to support such a claim.  Moreover, this claim 
is inconsistent with later statements he provided during 
treatment indicating that he did not have psychiatric 
symptoms prior to 1999.  

Military records show the Veteran had disciplinary problems 
during his military service, to include intoxication and 
required supervision.  These disciplinary problems have been 
attributed to the Veteran's antisocial personality disorder 
by the April 2008 VA examiner, but upon earlier provided 
statements by Dr. T with the Veteran's claimed schizophrenia.  
The Board finds the April 2008 VA examiner's opinion as to 
this matter is more persuasive.  The April 2008 VA examiner, 
moreover, clearly and thoroughly addressed Dr. T's diagnoses, 
treatment, and opinions.  The examiner concluded that the 
Veteran's in-service disciplinary problems were not 
indicative of schizophrenia, but were more likely due to the 
Veteran's antisocial personality disorder.  The April 2008 VA 
examiner, moreover, clearly took into account the inherent 
unreliability of the Veteran's reported history and reported 
symptomatology.  

The Board notes that personality disorders are not diseases 
or injuries within the meaning of applicable VA legislation 
for compensation purposes.  38 C.F.R. § 3.303(c).  The 
Veteran's psychiatric disorder diagnoses have also varied 
over time, to include schizophrenia, post-traumatic stress 
disorder (PTSD), psychotic disorder, depression, and 
polysubstance dependence.  None of these disorders are 
persuasively linked to any incident of military service.  

Again, while there is some evidence provided by Dr. T that 
the Veteran's schizophrenia began in the military, the Board 
finds the overwhelming majority of the medical evidence 
indicates otherwise.  The persuasive medical evidence, to 
include all VA examinations and the VA outpatient treatment 
records, links the Veteran's psychiatric disorders to his 
polysubstance abuse.  The probative value of Dr. T's 
statements made in 2001, 2002 and 2004, moreover, is 
diminished by his more recent 2006 treatment reports in which 
he appears to question the Veteran's symptoms and 
presentation.  

Based upon a comprehensive review of the evidence, the Board 
finds the Veteran's acquired psychiatric disorder is not 
shown to be related to incident, disease or injury in service 
and that a psychosis was not manifested within one year of 
service.  For these reasons, the Board concludes that service 
connection must be denied.  As reflected by the discussion 
above, the preponderance of the evidence is against the 
Veteran's claim.  As such, the benefit-of-the-doubt rule does 
not apply, and the claim for service connection for paranoid 
schizophrenia must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for paranoid schizophrenia 
is denied.



____________________________________________
T. L. DOUGLAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


